Citation Nr: 1417565	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981, from September 1990 to December 1991, from January 2003 to October 2003, and from April 2005 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at hearing before an RO Hearing Officer in March 1996 and at a hearing at the RO before the undersigned Veterans Law Judge in November 2000.  Transcripts of the hearings are included in the record.

The Veteran's claim was most recently before the Board in August 2013, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

In January 2008, the Veteran submitted a formal claim for service connection for chronic pain syndrome.  The Veteran also requested in October 2004 correspondence that her previously denied claim for service connection for chronic fatigue syndrome be reopened.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action. 

The record before the Board consists of the Veteran's electronic files in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral knee symptoms are due to degenerative joint disease (DJD), which is related to her service-connected foot disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder, diagnosed as DJD, as secondary to a service-connected foot disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Joint pain is one of the symptoms cited in 38 C.F.R. § 3.317(b) as possibly indicative of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation was amended during the pendency of the claim; however, the amendment is not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for a bilateral knee disorder, which she asserts is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  During her November 2000 hearing, the Veteran indicated that she began having knee pain after spending six months in Saudi Arabia.  She reported that she sought treatment and received Motrin for pain.  The Veteran commented that she again sought treatment for knee pain about month after returning from Saudi Arabia but that there were no findings at that time.  She asserted that her current symptoms included knee pain, especially after sitting with her knees bent.  In February 2012, the Veteran, via her representative, raised an alternative argument that her claimed bilateral knee disorder was secondary to her service-connected foot disability.

The Board notes that the post-service evidence of record does reflect complaints and findings of a bilateral knee disorder, diagnosed as DJD.  Since the Veteran's claimed disability has been attributed to a known clinical diagnosis, bilateral knee DJD, and not to an undiagnosed disorder or medically unexplained multi-symptom illness, service connection under the provisions of 38 U.S.C.A. § 1117 is not warranted.  However, the Veteran is currently receiving VA compensation benefits for a foot disability.  In a December 1997 rating decision, the RO granted entitlement to service connection for fracture of right 5th metatarsal (later characterized as residuals of a foot injury) and assigned an initial noncompensable evaluation under Diagnostic Code 5284, effective November 10, 1992.  

In addition, a nexus or causal relationship between the Veteran's currently diagnosed bilateral knee disorder and her service-connected foot disability has been shown.  In the January 2014 VA clarification medical opinion, a VA examiner noted that a review of the Veteran's VBMS file was performed.  The examiner specifically indicated that the Veteran did not have an undiagnosed illness of which the knees were a manifestation.  The examiner then clarified that the Veteran had been diagnosed with chondromalacia patella on the left, which was essentially arthritis of the patellofemoral compartment of the knee.  It was further noted that X-ray of the knees in 2008 revealed degenerative changes of the medial and patellofemoral compartments, i.e. DJD of the right and left knees.  The examiner then opined that there was a less than 50 percent probability that each knee disorder present during the period of the claim was caused by the Veteran's service-connected foot disability, noting that knee disorders were a normal part of aging (especially so in females).  However, the examiner did note that it was possible that the Veteran's service-connected foot disability could have aggravated the knee condition.  In fact, she ultimately concluded that there was a 50 percent or better probability that the Veteran's bilateral knee disability was aggravated by her service-connected foot disability. 

The Board is cognizant that it remanded this matter for additional development on many occasions, including in July 2000, February 2001, December 2003, October 2007, June 2010, March 2012, March 2013, and August 2013.  It repeatedly found that multiple VA examination reports were inadequate for various adjudicative purposes.  However, the most current VA examination report dated in October 2013 and the favorable January 2014 addendum VA clarification medical opinion are found to be most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected foot disability proximately aggravated her current bilateral knee DJD.  

In view of the totality of the evidence, including the current findings of a bilateral knee disorder, the previous award of entitlement to service connection for a foot disability, and the conclusions reached by the examiner in the January 2014 VA medical opinion that there was a 50 percent or better probability that the Veteran's bilateral knee disability was aggravated by her service-connected foot disability, the Board has determined that service connection is warranted for the Veteran's bilateral knee disability.  



ORDER

Entitlement to service connection for a bilateral knee disorder, diagnosed as DJD, as secondary to a service-connected foot disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


